 

  EXECUTION COPY

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of May 21, 2009

 

Between

 

DST SYSTEMS, INC.

 

as the Seller and as the Servicer

 

and

 

FOUNTAIN CITY FINANCE, LLC

 

as the Purchaser

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I         DEFINITIONS 1 SECTION 1.01 Certain Defined
Terms 1 SECTION 1.02 Other Terms 3       ARTICLE II        AMOUNTS AND TERMS OF
PURCHASES AND CONTRIBUTIONS 3 SECTION 2.01 Facility 3 SECTION 2.02 Making
Purchases 3 SECTION 2.03 Collections 4 SECTION 2.04 Settlement Procedures 4
SECTION 2.05 Payments and Computations, Etc 5 SECTION 2.06 Contributions 5      
ARTICLE III       CONDITIONS OF PURCHASES 5 SECTION 3.01 Conditions Precedent to
Initial Purchase from the Seller 5 SECTION 3.02 Conditions Precedent to All
Purchases 6       ARTICLE IV       REPRESENTATIONS AND WARRANTIES 7 SECTION 4.01
Representations and Warranties of the Seller 7       ARTICLE V        COVENANTS
11 SECTION 5.01 Covenants of the Seller 11 SECTION 5.02 Grant of Security
Interest 16 SECTION 5.03 Covenant of the Seller and the Purchaser 17      
ARTICLE VI        ADMINISTRATION AND COLLECTION 17 SECTION 6.01 Designation of
Servicer 17 SECTION 6.02 Duties of Servicer 18 SECTION 6.03 [Reserved] 18
SECTION 6.04 Certain Rights of the Purchaser 18 SECTION 6.05 Rights and Remedies
19 SECTION 6.06 Transfer of and Access to Records 19       ARTICLE
VII       EVENTS OF TERMINATION 20 SECTION 7.01 Events of Termination 20      
ARTICLE VIII      INDEMNIFICATION 22 SECTION 8.01 Indemnities by the Seller 22  
    ARTICLE IX         MISCELLANEOUS 24 SECTION 9.01 Amendments, Etc 24 SECTION
9.02 Notices, Etc 24 SECTION 9.03 Binding Effect; Assignability 24

 

i

 

 

SECTION 9.04 Costs and Expenses 25 SECTION 9.05 No Proceedings 25 SECTION 9.06
Confidentiality 25 SECTION 9.07 GOVERNING LAW 25 SECTION 9.08 Third Party
Beneficiary 26 SECTION 9.09 Execution in Counterparts 26

 

 

ii

 

 

EXHIBITS

 

EXHIBIT A Credit and Collection Policy EXHIBIT B Deposit Accounts and Lock-Boxes
EXHIBIT C Addresses EXHIBIT D Seller UCC Information

 

iii

 

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of May 21, 2009

 

DST Systems, Inc., a Delaware corporation, as the seller (the “Seller”) and the
Servicer, and Fountain City Finance, LLC, a Delaware limited liability company,
as the purchaser (the “Purchaser”), agree as follows:

 

PRELIMINARY STATEMENTS

 

(1)         The Seller wishes to sell all of the Receivables (as defined below)
to the Purchaser, and the Purchaser wishes to purchase such Receivables on the
terms and conditions set forth in this Purchase and Contribution Agreement (as
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof and in effect from time to time, this “Agreement”).

 

(2)         The Seller may also wish to contribute Receivables to the capital of
the Purchaser from time to time on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01         Certain Defined Terms. All capitalized terms used herein
shall have the meanings specified herein or, if not so specified, the meaning
specified in, or incorporated by reference into, the RPA (as defined below),
such meanings to be equally applicable to both the singular and plural forms of
the terms defined:

 

“Agreement” has the meaning specified in the Preamble.

 

“Discount” means, in respect of each Purchase or contribution hereunder, 1%
multiplied by the Aggregate Outstanding Balance of the Receivables that are the
subject of such Purchase or contribution; provided, however, the foregoing
Discount may be revised prospectively by request of either the Seller or the
Purchaser reasonably and in good faith to reflect changes in recent experience
with respect to write-offs, timing and costs of Collections and cost of funds,
provided, further, that such revision is consented to by the Seller and the
Purchaser (it being understood that each party agrees to duly consider such
request but shall have no obligation to give such consent).

 

“Events of Termination” has the meaning specified in Section 7.01.

 

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the RPA), (ii) the date determined pursuant to
Section 7.01 and (iii) the date which the Seller designates by at least five (5)
Business Days’ notice to the Purchaser and its assignees (including the Agent).

 

 

 

 

“General Trial Balance” of the Seller on any date means the Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.

 

“Indemnified Amounts” has the meaning specified in Section 8.01.

 

“Indemnified Party” has the meaning specified in Section 8.01.

 

“Originator Purchase Agreement” means the Originator Purchase Agreement dated as
of the date of this Agreement among the Originators (other than the Seller), as
sellers and the Seller, as purchaser and servicer, as amended or restated from
time to time.

 

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

 

“Purchase Date” means each day on which a Purchase and/or contribution is made
pursuant to Article II.

 

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase (in the case of
Billed Receivables, as set forth in the Seller’s General Trial Balance), minus
the Discount for such Purchase.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Receivable” means any indebtedness of any Person to any Originator (without
giving effect to any transfer under the Initial Purchase Agreement) and any
right of any Originator to payment from or on behalf of such Person whether
constituting an account, chattel paper, investment or general intangible,
arising in connection with the sale of goods or the rendering of services by the
Originators, including the right to payment of any interest, fees or finance
charges and other obligations of such Person with respect thereto; provided,
that unless expressly stated otherwise, each Closing Date Receivable shall be a
“Receivable” for purposes of this Agreement.

 

“RPA” means that certain Receivables Purchase Agreement, dated as of the date
hereof, among the Purchaser, as seller, Enterprise Funding Company, LLC, as an
investor, Bank of America, National Association, as a bank and the agent, the
Parent, as servicer, and the Originators, as originators, as amended or restated
from time to time.

 

“RPA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the RPA) and the date on which all Capital, Yield (each
as defined in the RPA), fees and other obligations under the RPA are paid in
full.

 

“Secured Obligations” has the meaning specified in Section 5.02.

 

2

 

 

“Seller” has the meaning specified in the Preamble.

 

“Seller Collateral” has the meaning specified in Section 5.02.

 

“Servicer” means at any time the Person then authorized pursuant to Section 6.01
to service, administer and collect Receivables.

 

“Servicer Report” means a report, in form and substance satisfactory to the
Purchaser, furnished by the Servicer to the Purchaser pursuant to Section
6.02(b).

 

“Settlement Date” means the second Business Day of each calendar month;
provided, however, that following the occurrence of an Event of Termination that
(i) occurs after the RPA Final Payment Date, Settlement Dates shall occur on
such days as are selected from time to time by the Purchaser or its assignees in
a written notice to the Servicer and (ii) occurs prior to the RPA Final Payment
Date, Settlement Dates shall occur on such days as are selected from time to
time by the Agent or its assignees in a written notice to the Servicer.

 

SECTION 1.02         Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

 

SECTION 2.01         Facility. On the terms and conditions hereinafter set forth
and without recourse to the Seller (except to the extent specifically provided
herein), the Seller shall sell to and/or contribute to the capital of the
Purchaser all of its right, title and interest in, under and to all Receivables
originated by it, or acquired by it from time to time pursuant to the Originator
Purchase Agreement, and the Purchaser shall Purchase and/or accept as a capital
contribution from the Seller all such Receivables from the Seller from time to
time, in each case during the period from the date hereof to the Facility
Termination Date.

 

SECTION 2.02         Making Purchases.

 

(a)          Initial Purchase. The Seller shall give the Purchaser at least one
Business Day’s notice of its request for the initial Purchase hereunder, which
request shall specify the date of such Purchase (which shall be a Business Day)
and the proposed Purchase Price for such Purchase. The Purchaser shall promptly
notify the Seller whether it has determined to make such Purchase. On the date
of such Purchase, the Seller shall sell and/or contribute to the capital of the
Purchaser all Receivables originated by the Seller or acquired by the Seller
pursuant to the Originator Purchase Agreement, and the Purchaser shall, upon
satisfaction of the applicable conditions set forth in Article III, pay the
Purchase Price for such Purchase to the Seller in the manner provided in Section
2.02(c) and/or accept such contribution. Effective upon such payment, the Seller
hereby sells, conveys, transfers and assigns to the Purchaser all Receivables
originated or acquired by it and in existence on the date of the initial
Purchase.

 

3

 

 

(b)          Subsequent Purchases. On each Business Day following the initial
Purchase, unless either party shall notify the other party to the contrary, the
Seller shall sell to the Purchaser and the Purchaser shall Purchase from the
Seller, upon satisfaction of the applicable conditions set forth in Article III,
all Receivables originated or acquired by the Seller which have not previously
been sold or contributed to the Purchaser; provided, however, that the Seller
may, at its option on any Purchase Date, contribute all or any of such
Receivables to the Purchaser pursuant to Section 2.06, instead of selling such
Receivables to the Purchaser pursuant to this Section 2.02(b). The Purchaser
shall, with respect to each Purchase hereunder, pay the Purchase Price for such
Purchase in the manner provided in Section 2.02(c). Effective as of each
Purchase Date, the Seller hereby sells, conveys, transfers and assigns to the
Purchaser all Receivables originated or acquired by it and not previously sold,
conveyed, transferred or assigned by it to the Purchaser.

 

(c)          Payment of Purchase Price. The Purchase Price for the initial
Purchase shall be paid on the Purchase Date therefor and the Purchase Price for
each subsequent Purchase in any calendar month shall be paid on the first
Settlement Date (without giving effect to the proviso in the definition thereof)
in the calendar month following the Purchase Date therefor, in each case, by a
deposit in same day funds to the Seller’s account designated by the Seller. To
the extent that on any date set for the payment of Purchase Price, the Purchaser
does not have sufficient funds to pay the entire Purchase Price in cash, the
amount of the Purchase Price in excess of actual amount paid in cash by the
Purchaser shall constitute a contribution to the capital of the Purchaser by the
Seller pursuant to Section 2.06, and the parties hereto will make the
appropriate accounting entries in their books and records to reflect such
allocation as between the Purchase Price cash payment and capital contribution.

 

(d)          Ownership of Receivables and Related Security. On each Purchase
Date, after giving effect to the Purchase and/or contribution on such date, the
Purchaser shall own all Receivables originated or acquired by the Seller as of
such date (including Receivables which have been previously sold or contributed
to the Purchaser hereunder). The Purchase or contribution of any Receivable
shall include all Related Security and proceeds (as defined in Article 9 of the
UCC) with respect to such Receivable.

 

SECTION 2.03         Collections. The Servicer shall deposit into the Collection
Account and apply all Collections of Receivables in accordance with the RPA.

 

SECTION 2.04         Settlement Procedures. (a) If on any day any Receivable
becomes (in whole or in part) a Diluted Receivable, the Seller shall be deemed
to have received on such day a Collection of such Receivable in the amount of
such Diluted Receivable. If the Seller is not the Servicer, the Seller shall pay
to the Servicer on or prior to the next Settlement Date all amounts deemed to
have been received pursuant to this subsection.

 

4

 

 

(b)          Upon discovery by the Seller or the Purchaser of a breach of any of
the representations and warranties made by the Seller in Section 4.01(j) with
respect to any Receivable, such party shall give prompt written notice thereof
to the Purchaser, the Servicer and the Seller, as soon as practicable and in any
event within three (3) Business Days following such discovery. The Seller shall,
upon not less than two Business Days’ notice from the Servicer or the Purchaser
or its assignee or designee, repurchase such Receivable on the next succeeding
Settlement Date for a repurchase price equal to the Outstanding Balance of such
Receivable. Each repurchase of a Receivable shall include the Related Security
with respect to such Receivable. The proceeds of any such repurchase shall be
deemed to be a Collection in respect of such Receivable. If the Seller is not
the Servicer, the Seller shall pay to the Servicer on or prior to the next
Settlement Date the repurchase price required to be paid pursuant to this
subsection.

 

SECTION 2.05         Payments and Computations, Etc. (a) All amounts to be paid
or deposited by the Seller or the Servicer hereunder shall be paid or deposited
no later than 11:00 A.M. (New York City time) on the day when due in immediately
available funds to an account or accounts designated by the Purchaser from time
to time, which during the existence of the RPA, shall be the Collection Account.

 

(b)          The Seller shall, to the extent permitted by law, pay to the
Purchaser interest on any amount not paid or deposited by the Seller (whether as
Servicer or otherwise) when due hereunder at an interest rate per annum equal to
2% per annum above the Alternate Base Rate, payable on demand.

 

(c)          All computations of interest and all computations of fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

SECTION 2.06         Contributions. In addition to those deemed contributions
pursuant to Section 2.02(c), the Seller may from time to time at its option, by
notice to the Purchaser on or prior to the date of the proposed contribution,
identify Receivables which it proposes to contribute to the Purchaser as a
capital contribution. On the date of each contribution made in accordance with
this Section 2.06, or made under Section 2.02(c), and after giving effect
thereto, the Purchaser shall own the Receivables so identified (as applicable)
and all Related Security and proceeds with respect thereto. The foregoing
notwithstanding, on the date of the initial Purchase hereunder the Seller agrees
to contribute to the Purchaser all Receivables then owned by the Seller which
are not included in such initial Purchase.

 

ARTICLE III

CONDITIONS OF PURCHASES

 

SECTION 3.01         Conditions Precedent to Initial Purchase from the Seller.
The initial Purchase of Receivables from the Seller hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
Closing Date the following, each (unless otherwise indicated) dated such date,
in form and substance satisfactory to the Purchaser:

 

5

 

 

(a)          Certified copies of the resolutions of the Board of Directors of
the Seller approving this Agreement and the other applicable Transaction
Documents and certified copies of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the other applicable Transaction Documents.

 

(b)          A certificate of the Secretary or Assistant Secretary of the Seller
certifying the names and true signatures of the officers of the Seller
authorized to sign this Agreement, the other applicable Transaction Documents
and the other documents to be delivered by it hereunder.

 

(c)          Acknowledgment copies (or other evidence of filing satisfactory to
the Agent) of proper financing statements and financing statement amendments or
terminations, as applicable, duly filed on or before the date of the initial
Purchase, naming the Seller as the seller/debtor and the Purchaser as the
purchaser/secured party, or other similar instruments or documents, as the
Purchaser may deem necessary or desirable under the UCC of all appropriate
jurisdictions or other applicable law to perfect the Purchaser’s ownership of
and security interest in the Receivables, Related Security and Collections and
proceeds with respect thereto.

 

(d)          Acknowledgment copies (or other evidence of filing satisfactory to
the Agent) of proper financing statements and financing statement amendments or
terminations, as applicable, if any, necessary to release or assign all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Seller.

 

(e)          Completed requests for information, dated on or before the date of
such initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above and in any other jurisdiction
reasonably requested by the Purchaser that name the Seller as debtor, together
with copies of such other financing statements (none of which shall cover any
Receivables, Contracts or Related Security).

 

(f)          A favorable opinion of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Seller and (ii) Randall D. Young, General Counsel of the
Parent, in form and substance satisfactory to the Purchaser, as to such matters
as the Purchaser may reasonably request.

 

(g)          Duly executed copies of the Deposit Account Control Agreement and
all documentation related thereto.

 

SECTION 3.02         Conditions Precedent to All Purchases. Each Purchase
(including the initial Purchase) and contribution hereunder shall be subject to
the further conditions precedent that:

 

(a)          on or prior to the date of such Purchase or contribution, the
Seller shall have delivered to the Purchaser, if requested by the Purchaser, the
Seller’s General Trial Balance (which if in magnetic tape or diskette format
shall be compatible with the Purchaser’s computer equipment) as of a date not
more than thirty-one (31) days prior to the date of such Purchase or
contribution, and such additional information concerning the Receivables as may
reasonably be requested by the Purchaser;

 

(b)          on or prior to the date of such Purchase or contribution, the
Servicer shall have delivered to the Purchaser, in form and substance
satisfactory to the Purchaser, a completed Servicer Report for the most recently
ended reporting period for which information is required pursuant to Section
6.02(b) and containing such additional information as may reasonably be
requested by the Purchaser;

 

6

 

 

(c)          on or prior to the date of such Purchase, the Seller shall have
marked its master data processing records with a legend, acceptable to the
Purchaser, stating that the Seller’s Receivables, together with the Related
Security and Collections with respect thereto, have been sold or transferred in
accordance with this Agreement;

 

(d)          on the date of such Purchase or contribution the following
statements shall be true (and the Seller, by accepting the Purchase Price for
such Purchase, or by making such contribution, shall be deemed to have certified
that):

 

(i)          the representations and warranties made by the Seller in
Section 4.01 are correct on and as of the date of such Purchase or contribution
as though made on and as of such date,

 

(ii)         no event has occurred and is continuing, or would result from such
Purchase or contribution, that constitutes an Event of Termination or an
Incipient Event of Termination, and

 

(iii)        the Purchaser shall not have delivered to the Seller a notice that
the Purchaser shall not make any further Purchases or accept any further
contributions hereunder; and

 

(e)          the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01         Representations and Warranties of the Seller. The Seller
represents and warrants as follows:

 

(a)          The Seller (i) is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation as set
forth in Exhibit D hereto (as such Exhibit D may be amended from time to time
pursuant to Section 5.01(b)), (ii) has all corporate power and, unless the
failure to do so would not have a Material Adverse Effect, has all licenses,
authorizations, consents and approvals of all Official Bodies required to carry
on its business in each jurisdiction in which its business is now and proposed
to be conducted and (iii) is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified, except, with respect to clause (iii), where the failure to so
qualify could not reasonably be expected to result in a Material Adverse Effect.

 

7

 

 

(b)          The execution, delivery and performance by the Seller of this
Agreement, any other applicable Transaction Document to which it is a party and
the other documents to be delivered by it hereunder, including the Seller’s sale
and contribution of Receivables hereunder and the Seller’s use of the proceeds
of Purchases, (i) are within the Seller’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene (1) the
Seller’s charter or by-laws, (2) any Law applicable to the Seller, (3) any
contractual restriction binding on or affecting the Seller or its property or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting the Seller or its property, and (iv) do not result in or require the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of its properties (except for the transfer of the Seller’s
interest in the Receivables and the Related Security pursuant to this
Agreement). This Agreement, any other applicable Transaction Document and the
other documents to be delivered by it hereunder have been duly executed and
delivered by the Seller.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Seller of this Agreement or
any other document to be delivered by it hereunder, except for the filing of UCC
financing statements, amendments thereto and terminations thereof referred to
herein.

 

(d)          Each of the Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar Laws affecting the rights of
creditors generally and general equitable principles (whether considered in a
proceeding at law or in equity).

 

(e)          Purchases and contributions made pursuant to this Agreement will
constitute a valid sale, transfer, and assignment of the Receivables to the
Purchaser, enforceable against creditors of, and purchasers from, the Seller.
After giving effect to each Purchase and/or contribution hereunder, the Seller
shall have no remaining property interest in any Receivable, transferred or
purported to have been transferred in such Purchase and/or contribution.

 

(f)          The balance sheets of the Parent and its Subsidiaries as at the
later of (i) December 31, 2008, and (ii) the date of the most recent audited
annual financial statements of the Parent delivered pursuant to Section
5.01(k)(ii), in each case, together with the related statements of income and
retained earnings of the Parent and its Subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Purchaser, fairly present the
financial condition of the Parent and its Subsidiaries as at such date and the
results of the operations of the Parent and its Subsidiaries for the period
ended on such date, all in accordance with GAAP consistently applied, and (ii)
since such date there has been no material adverse change in the business,
operations, property, prospects or financial or other condition of the Parent;
it being understood that a breach of this clause (ii) shall occur if the audited
annual financial statements for any year shall show such a material adverse
change from the audited annual financial statements for the immediately prior
year.

 

(g)          The Seller is not in violation or any order of any Official Body.
There is no pending or threatened action, investigation or proceeding affecting
the Seller or any of its Subsidiaries before any Official Body which could
reasonably be expected to result in a Material Adverse Effect.

 

8

 

 

(h)          No proceeds of any Purchase will be used (i) to acquire any
security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act, (ii) to acquire any equity security of a class which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934 or
(iii) for the purpose, whether immediate, incidental or ultimate, that violates
applicable Law including Regulation U or X issued by the Board of Governors of
the Federal Reserve System of the United States.

 

(i)          No transaction contemplated hereby requires compliance with any
bulk sales act or similar Law.

 

(j)          Each Receivable sold or contributed by the Seller and characterized
in any Servicer Report as an Eligible Receivable is, as of the date of such
Servicer Report (or, if applicable, as of a date certain specified in such
report), an Eligible Receivable. Each Receivable, together with the Related
Security, is owned (immediately prior to its sale or contribution hereunder) by
the Seller free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser). When the
Purchaser makes a Purchase or accepts a contribution hereunder, it shall acquire
valid and perfected first priority ownership of each Receivable and the Related
Security and Collections with respect thereto free and clear of any Adverse
Claim (other than any Adverse Claim arising solely as the result of any action
taken by the Purchaser), and no effective financing statement or other
instrument similar in effect covering any Receivable, any interest therein, the
Related Security or Collections with respect thereto is on file in any recording
office except such as may be filed in favor of Seller in accordance with the
Originator Purchase Agreement, in favor of Purchaser in accordance with this
Agreement or in connection with any Adverse Claim arising solely as the result
of any action taken by the Purchaser.

 

(k)          Each Servicer Report (if prepared by the Seller, or to the extent
that information contained therein is supplied by the Seller), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time (whether before or after the date of this Agreement) by
the Seller to the Purchaser in connection with this Agreement is or will be
accurate in all material respects as of its date or (except as otherwise
disclosed to the Purchaser at such time) as of the date so furnished (or, as
applicable, as of a date certain specified in such report), and no such document
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

(l)          The principal place of business and chief executive office of the
Seller and the office where the Seller keeps its records concerning the
Receivables are located at the address or addresses referred to in Section
5.01(b). The Seller is located in the jurisdiction of incorporation set forth in
Exhibit D hereto for the purposes of Section 9-307 of the UCC as in effect in
the State of New York; and the office in the jurisdiction of incorporation of
the Seller in which a UCC financing statement is required to be filed in order
to perfect the security interest granted by the Seller hereunder is set forth in
Exhibit D hereto (in each case as such Exhibit D may be amended from time to
time pursuant to Section 5.01(b)). The Seller has not changed its name since
January 1, 2005, except as set forth on Exhibit D hereto.

 

9

 

 

(m)          The names and addresses of all the Deposit Banks, together with the
post office boxes and account numbers of the Lock-Boxes and the Deposit
Accounts, respectively, at such Deposit Banks are specified in Exhibit B (as the
same may be amended from time to time pursuant to Section 5.01(g)). Within
thirty (30) days of the Closing Date, each Seller has instructed all related
Obligors to make payments related to the Receivables into either a Lock-Box or a
Deposit Account specified in Exhibit B (as the same may be amended from time to
time pursuant to Section 5.01(g)). The Lock-Boxes and the Deposit Accounts set
forth on Exhibit B (as the same may be amended from time to time pursuant to
Section 5.01(g)) are the only post office boxes and bank accounts into which
Obligors have been instructed to make payments on the Receivables and into which
Collections of such Receivables are to be deposited or remitted.

 

(n)          Except as set forth in Exhibit D hereto, the Seller is not known by
and does not use any tradename or doing-business-as name.

 

(o)          On any date of each Purchase hereunder by the Purchaser, the Seller
is Solvent before and will be Solvent before and will be Solvent after giving
effect to such Purchase.

 

(p)          With respect to any programs used by the Seller in the servicing of
the Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Servicer pursuant to Section 6.01 so that such new Servicer
shall have the benefit of such programs (it being understood that, however, the
Servicer, if other than the Parent, shall be required to be bound by a
confidentiality agreement reasonably acceptable to the Parent (on behalf of
itself and each of the Originators)).

 

(q)          The transfers of Receivables by the Seller to the Purchaser
pursuant to this Agreement, and all other transactions between the Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller.

 

(r)          The Seller has (i) timely filed all federal tax returns required to
be filed, (ii) timely filed all other material state and local tax returns and
(iii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than any tax, assessment or governmental
charge which is being contested in good faith and by proper proceedings, and
with respect to which the obligation to pay such amount is adequately reserved
against in accordance with GAAP).

 

(s)          No event has occurred and is continuing that constitutes an Event
of Termination or an Incipient Event of Termination.

 

(t)          Since the Closing Date, there have been no material changes in the
Credit and Collection Policy other than in accordance with the RPA. It has at
all times complied with the Credit and Collection Policy in all material
respects with regard to each Receivable originated or serviced by it.

 

(u)          The Seller has at all times complied with the covenants and
obligations set forth in its governing documents and herein.

 

10

 

 

(v)         The Seller is not, and is not controlled by, an “investment company”
within the meaning of the Investment Company Act of 1940, or is exempt from all
provisions of such act.

 

(w)          Each of the representations and warranties made by the Seller
contained in the Transaction Documents is true, complete and correct in all
respects and it hereby makes each such representation and warranty to, and for
the benefit of, the Agent, the Investors and the Banks as if the same were set
forth in full herein.

 

ARTICLE V

COVENANTS

 

SECTION 5.01         Covenants of the Seller. The Seller covenants from the date
hereof until the first day following the Facility Termination Date on which all
of the Receivables are either collected in full or become Defaulted Receivables:

 

(a)          Compliance with Laws, Etc. The Seller will comply in all material
respects with all applicable Laws and preserve and maintain its corporate
existence, rights, franchises, qualifications and privileges except to the
extent that the failure so to comply with such Laws or the failure so to
preserve and maintain such rights, franchises, qualifications, and privileges
would not impair the collectibility of the Receivables or the ability of the
Seller to perform its obligations under this Agreement.

 

(b)          Offices, Records, Name and Organization. The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Receivables at the address of the Seller set
forth on Exhibit C hereto or, upon thirty (30) days’ prior written notice to the
Purchaser and it assignees, at any other locations within the United States. The
Seller will not change its name or its state of organization unless (i) the
Seller shall have provided the Purchaser and its assignees with at least thirty
(30) days’ prior written notice thereof, together with an updated Exhibit D and
(ii) no later than the effective date of such change, all actions required by
Section 5.01(j) shall have been taken and completed. Upon confirmation by the
Purchaser’s assignee (prior to the RPA Final Payment Date) or the Purchaser
(following the RPA Final Payment Date) of receipt of any such notice (together
with an updated Exhibit D) and the completion, as aforesaid, of all actions
required by Section 5.01(j) and Exhibit D, as applicable, to this Agreement
shall, without further action by any party, be deemed to be amended and replaced
by the updated Exhibit D accompanying such notice. The Seller also will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Seller shall make a notation in its books and records, including its
computer files, to indicate which Receivables have been sold or contributed by
it to the Purchaser hereunder.

 

11

 

 

(c)          Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and timely and
fully comply in all material respects with the Credit and Collection Policy in
regard to each Receivable and the related Contract.

 

(d)          Sales, Liens, Etc. Except for the sales and contributions of
Receivables contemplated herein, the Seller will not sell, convey, transfer,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon or with respect to, any Receivable,
Related Security, related Contract or Collections, any other Seller Collateral,
or upon or with respect to any account to which any Collections of any
Receivable are sent, or assign any right to receive income in respect thereof.

 

(e)          Extension or Amendment of Receivables. Except as provided in RPA,
the Seller will not extend, amend or otherwise modify the terms of any
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.

 

(f)          Change in Business or Credit and Collection Policy. The Seller will
not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, impair the collectibility of the
Receivables or the ability of the Seller to perform its obligations under this
Agreement.

 

(g)          Change in Payment Instructions to Obligors. The Seller will not add
or terminate any post office box, bank, or bank account as a Lock-Box, Deposit
Bank or Deposit Account from those listed in Exhibit B hereto, or make any
change in its instructions to Obligors regarding payments to be made to any
Lock-Box or Deposit Account, unless the Agent (prior to the RPA Final Payment
Date) or the Purchaser (following the RPA Final Payment Date) shall have
received prior notice of such addition, termination or change (including an
updated Exhibit B) and a fully executed Deposit Account Control Agreement with
each new Deposit Bank or with respect to each new Lock-Box or Deposit Account.
Upon confirmation by the Purchaser’s assignee (prior to the RPA Final Payment
Date) or the Purchaser (following the RPA Final Payment Date) of receipt of any
such notice and the related documents, Exhibit B hereto shall, without further
action by any party, be deemed to be amended and replaced by the updated Exhibit
B accompanying such notice.

 

(h)          Deposits to Lock-Boxes and Deposit Accounts. The Seller will
instruct all of the Obligors to remit all their payments in respect of
Receivables to Lock-Boxes or Deposit Accounts. If the Seller shall receive any
Collections directly, it shall immediately (and in any event within two (2)
Business Days) deposit the same to a Lock-Box or a Deposit Account. The Seller
will not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Deposit Account cash or cash proceeds other than Collections of
Receivables. Each Deposit Account shall at all times be subject to a Deposit
Account Control Agreement.

 

12

 

 

(i)          Audits. The Seller will, from time to time during regular business
hours as requested by the Purchaser or its assigns, permit the Purchaser, or its
agents, representatives or assigns, (i) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of the Seller
relating to Receivables and the Related Security, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of the
Seller for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to Receivables and the Related Security
or the Seller’s performance hereunder or under the Contracts with any of the
officers or employees of the Seller having knowledge of such matters.

 

(j)          Further Assurances. (i) The Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignees may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignees to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, the
Seller will, upon the request of the Purchaser or its assignees, (A) execute and
file such financing or continuation statements, or amendments thereto and
assignments thereof, and such other instruments and documents, that may be
necessary or desirable to perfect, protect or evidence such Receivables and any
security interest in other assets of the Seller granted hereunder; and (B)
deliver to the Purchaser copies of all Contracts relating to the Receivables and
all records relating to such Contracts and the Receivables, whether in hard copy
or in magnetic tape or diskette format (which if in magnetic tape or diskette
format shall be compatible with the Purchaser’s (or its assignees’) computer
equipment).

 

(ii)         The Seller authorizes the Purchaser or its assignees to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to the Receivables and the Related Security, the related
Contracts and the Collections with respect thereto, any other Seller Collateral
and any other assets of the Seller in which a security interest is granted
hereunder.

 

(iii)        The Seller shall perform its obligations under the Contracts
related to the Receivables to the same extent as if the Receivables had not been
sold or transferred.

 

(k)          Reporting Requirements. The Seller maintains a system of accounting
established and administered in accordance with GAAP and will provide to the
Purchaser (in multiple copies, if requested by the Purchaser) the following:

 

(i)          as soon as available, but in any event within the earlier of (i)
the 60th day after the end of each of the first three fiscal quarters of each
fiscal year of the Parent and (ii) the day that is five (5) Business Days after
the date the Parent’s quarterly report on Form 10-Q is required to be filed with
the SEC (including any extensions of such date granted by the SEC or
automatically effective upon the filing of a notice with the SEC), a balance
sheet of the Parent and its Subsidiaries as of the end of such quarter and a
statement of income and retained earnings of the Parent and its Subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter prepared in accordance with GAAP, certified by a Compliance
Certificate signed by the chief financial officer of the Parent;

 

13

 

 

(ii)         as soon as available, but in any event within the earlier of (i)
the 105th day after the end of each fiscal year of the Parent and (ii) the day
that is five (5) Business Days after the date the Parent’s annual report on Form
10-K is required to be filed with the SEC (including any extensions of such date
granted by the SEC or automatically effective upon the filing of a notice with
the SEC), a copy of the annual report for such year for the Parent and its
Subsidiaries, containing consolidated financial statements for such year audited
by PriceWaterhouseCoopers or other independent public accountants acceptable to
the Agent prepared in accordance with GAAP, all certified by a Compliance
Certificate signed by the chief financial officer of the Parent;

 

(iii)        as soon as available and in any event concurrently with the
delivery of the financial information required pursuant to clause (i) above and
clause (ii) above, a balance sheet of the Seller as of the end of such quarter
or year and a statement of income and retained earnings of the Seller for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter or year, certified by a Compliance Certificate signed by the
chief financial officer of the Seller;

 

(iv)        as soon as possible and in any event within five (5) days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer of the Seller setting forth details of
such Event of Termination or Incipient Event of Termination and the action that
the Seller has taken and proposes to take with respect thereto;

 

(v)         promptly after the sending or filing thereof, copies of all reports
that the Parent sends to any of its security holders, and copies of all reports
and registration statements that the Parent or any of its Subsidiaries files
with the SEC or any national securities exchange;

 

(vi)        promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the PBGC or the U.S. Department of Labor or that the
Seller or any Affiliate receives from any of the foregoing or from any
multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
the Seller or any Affiliate is or was, within the preceding five years, a
contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition which could, in the aggregate, result in the
imposition of liability on the Seller and/or any such Affiliate in excess of
$20,000,000;

 

(vii)       at least thirty (30) days prior to any change in the name or
jurisdiction any Originator’s or the Seller’s, a notice setting forth the new
name or jurisdiction of organization and the effective date thereof;

 

(viii)      promptly after the Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under the Initial Purchase
Agreement or this Agreement;

 

14

 

 

(ix)         so long as any Capital shall be outstanding, as soon as possible
and in any event no later than the day of occurrence thereof, notice that (A)
any Originator (other than the Parent) has stopped selling to the Parent,
pursuant to the Initial Purchase Agreement, all newly arising Receivables, or
(B) the Parent has stopped selling or contributing to the Seller, pursuant to
the Secondary Purchase Agreement, all newly arising Receivables generated or
acquired by the Parent;

 

(x)          promptly after receipt thereof, copies of all notices received by
the Seller from the Parent under the Secondary Purchase Agreement and all
notices received by the Parent from the Originators under the Initial Purchase
Agreement;

 

(xi)         within ten (10) Business Days after the date any material change in
or amendment to the Credit and Collection Policy is made, a copy of the Credit
and Collection Policy then in effect indicating such change or amendment. Within
five (5) days after the earlier of the date on which the Seller knows or the
date on which the Seller receives notice of any change in the Servicer’s, the
Seller’s or any Originator’s public or private debt ratings by any Rating
Agency, if any, a written certification of the Servicer’s, the Seller’s or such
Originator’s public or private debt ratings after giving effect to any such
change;

 

(xii)        within five (5) Business Days of any change in the independent
public accountants or any material change (other than as a result of the
application of a change in standards by the Financial Accounting Standards Board
or the American Institute of Certified Public Accountants or GAAP) in accounting
policy of the Seller, the Parent or the Originators, written notice of such
change providing reasonable detail regarding any replacement independent public
accountants or such material change in accounting policy

 

(xiii)       such other information respecting the Receivables or the condition
or operations, financial or otherwise, of the Seller as the Agent may from time
to time reasonably request.

 

Reports and financial statements required to be delivered pursuant to clauses
(i), (ii) and (v) of this Section 5.01(k) shall be deemed to have been delivered
on the date on which the Parent posts such reports, or reports containing such
financial statements, on the Parent’s website on the Internet at
www.dstsystems.com or when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov; provided that the
Seller shall deliver paper copies of the reports and financial statements
referred to in clauses (i), (ii) and (v) of this Section 5.01(k) to the Agent or
any Investor or Bank who requests the Seller to deliver such paper copies until
written notice to cease delivering paper copies is given by the Agent or such
Investor or Bank, as applicable.

 

15

 

 

(l)          Separate Conduct of Business. The Seller will: (i) maintain
separate corporate records and books of account from those of the Purchaser;
(ii) conduct its business from an office separate from that of the Purchaser
(but which may be located in the same facility as the Purchaser); (iii) ensure
that all oral and written communications, including without limitation, letters,
invoices, purchase orders, contracts, statements and applications, will be made
solely in its own name; (iv) have stationery and other business forms and a
mailing address and a telephone number separate from those of the Purchaser; (v)
not hold itself out as having agreed to pay, or as being liable for, the
obligations of the Purchaser; (vi) not engage in any transaction with the
Purchaser except as contemplated by this Agreement or as permitted by the RPA;
(vii) continuously maintain as official records the resolutions, agreements and
other instruments underlying the transactions contemplated by this Agreement;
(viii) disclose on its annual financial statements (A) the effects of the
transactions contemplated by this Agreement in accordance with GAAP and (B) that
the assets of the Purchaser are not available to pay its creditors; and (ix) in
its capacity as shareholder of the Purchaser, not adopt any special resolution
for the voluntary winding up of the Purchaser without the prior written consent
of the Agent under the RPA.

 

(m)          Originator Purchase Agreement. The Seller will not amend, waive or
modify any provision of the Originator Purchase Agreement or waive the
occurrence of any “Event of Termination” under the Originator Purchase
Agreement, without in each case the prior written consent of the Purchaser and
its assignees; provided, however, that the Seller may amend the percentage set
forth in the definition of “Discount” in the Originator Purchase Agreement in
accordance with the provisions of the Originator Purchase Agreement without the
consent of the Purchaser and its assignees, provided, further, that the Seller
shall promptly notify the Purchaser and its assignees of any such amendment. The
Seller will perform all of its obligations under the Originator Purchase
Agreement in all material respects and will enforce the Originator Purchase
Agreement in accordance with its terms in all material respects.

 

SECTION 5.02         Grant of Security Interest. The Seller and the Purchaser
intend that the transfer of each Receivable hereunder from the Seller to the
Purchaser be treated as a transfer of all of the Seller’s right, title and
interest in, to and under such Receivable and that, immediately after giving
effect to the transfer, the Seller has no further interest (legal or equitable)
in any Receivable. The Seller and the Purchaser shall record each transfer as a
sale or purchase or a contribution to capital, as the case may be, on its books
and records, and reflect each transfer in its financial statements and tax
returns as a sale or purchase or a contribution to capital, as the case may be.
In the event that, contrary to the mutual intent of the Seller and the
Purchaser, any transfer of Receivables hereunder is not characterized as a sale
or contribution but rather as a collateral transfer for security (or the
transactions contemplated hereby are characterized as a financing transaction),
such transfer shall be deemed to be a secured financing, secured by a security
interest in all of the Seller’s right, title and interest now or hereafter
existing and hereafter arising in, to and under: (A) the Initial Purchase
Agreement, including, without limitation, (i) all rights of the purchaser
thereunder (which rights have been pledged or assigned to the Seller pursuant to
the Initial Purchase Agreement) to receive moneys due or to become due under or
pursuant to the Initial Purchase Agreement, (ii) all security interests and
property subject thereto from time to time purporting to secure payment of
monies due or to become due under or pursuant to the Initial Purchase Agreement
(which interests of purchaser thereunder have been pledged or assigned to the
Seller pursuant to the Initial Purchase Agreement), (iii) all rights of the
purchaser thereunder to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Initial Purchase Agreement (which rights of the
purchaser thereunder have been pledged or assigned to the Seller pursuant to the
Initial Purchase Agreement), (iv) claims of the purchaser thereunder for damages
arising out of or for breach of or default under the Initial Purchase Agreement
(which claims and rights of the purchaser thereunder have been pledged or
assigned to the Seller pursuant to the Initial Purchase Agreement), and (v) the
right of the Seller to compel performance and otherwise exercise all remedies
thereunder (which rights of the purchaser thereunder have been pledged or
assigned to the Seller pursuant to the Initial Purchase Agreement); and (B) all
Receivables, whether now owned and existing and hereafter acquired or arising,
the Related Security with respect thereto and all Collections and all other
assets, including, without limitation, accounts, chattel paper, instruments and
general intangibles (as those terms are defined in the UCC), including undivided
interests in any of the foregoing and all proceeds of the foregoing
(collectively, the “Seller Collateral”). In furtherance of the foregoing, the
Seller hereby grants to the Purchaser a security interest in all of the Seller’s
right, title and interest now or hereafter existing in, to and under the Seller
Collateral to secure the repayment of all amounts due and owing by the Seller to
the Purchaser hereunder with accrued interest thereon, if applicable, whether
now or hereafter existing, due or to become due, direct or indirect, or absolute
or contingent (such amounts the “Secured Obligations”).

 

16

 

 

SECTION 5.03         Covenant of the Seller and the Purchaser. Each of the
Seller and the Purchaser shall comply with (and cause to be true and correct)
(a) each of the facts and assumptions contained in the section captioned
“Assumptions of Fact” of the non-substantive consolidation opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, and (b) each of the facts and assumptions in
the section captioned “Facts and Assumptions” of the DST Systems, Inc.
Transaction - True Sale opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
each delivered pursuant to Section 3.01(f)(i) .

 

ARTICLE VI

ADMINISTRATION AND COLLECTION

 

SECTION 6.01         Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated hereunder from time to time. Until the RPA Final Payment Date, the
Seller (or such other Person as may be designated from time to time under the
RPA) is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. Following the RPA
Final Payment Date, the Purchaser or its assignees, by notice to the Seller, may
designate as Servicer any Person (including itself) to succeed the Seller or any
successor Servicer, if such Person shall consent and agree to the terms hereof.
Upon the Seller’s receipt of such notice, the Seller or any successor Servicer
agrees that it will terminate its activities as Servicer hereunder in a manner
which the Purchaser (or its designees or assignees) believes will facilitate the
transition of the performance of such activities to the new Servicer, and the
Seller shall use its best efforts to assist the Purchaser (or its designees or
assignees) to take over the servicing, administration and collection of the
Receivables including, without limitation, providing access to and copies of all
computer tapes or disks and other documents or instruments that evidence or
relate to Receivables maintained in its capacity as Servicer and access to all
employees and officers of the Seller responsible with respect thereto. Each
Servicer may (and with respect to any successor Servicer, with the prior consent
of the Purchaser or its assignees) subcontract with any other Person for the
servicing, administration or collection of Receivables. Any such subcontract
shall not affect the Servicer’s liability for performance of its duties and
obligations pursuant to the terms hereof, and any such subcontract shall
terminate upon designation of a successor Servicer.

 

17

 

 

SECTION 6.02         Duties of Servicer. (a) The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable Laws, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy. The Purchaser hereby appoints the Servicer, from time to time designated
pursuant to Section 6.01, as agent to enforce its ownership and other rights in
the Receivables, the Related Security and the Collections with respect thereto.

 

(b)          The Seller shall deliver to the Servicer, and the Servicer shall
hold in trust for the Agent and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to the
Receivables; provided that the Servicer agrees to grant the Seller access to
such records in accordance with Section 6.06(c).

 

SECTION 6.03         [Reserved].

 

SECTION 6.04         Certain Rights of the Purchaser. (a) The Purchaser may at
any time give notice of ownership and may, during the existence of an Event of
Termination or Incipient Event of Termination occurring after the RPA Final
Payment Date, direct the Obligors of Receivables and any Person obligated on any
Related Security, or any of them, that payment of all amounts payable under any
Receivable shall be made directly to the Purchaser or its designee.

 

(b)          The Seller shall, at any time during the existence of an Event of
Termination or Incipient Event of Termination occurring after the RPA Final
Payment Date (upon the Purchaser’s request and at the Seller’s expense), give
notice of the Purchaser’s ownership to each Obligor of Receivables and direct
that payments of all amounts payable under the Receivables be made directly to
the Purchaser or its designees or assignees.

 

(c)          At the Purchaser’s request and at the Seller’s expense, the Seller
and the Servicer shall (i) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Receivables, and the related Contracts and Related Security, or
that are otherwise necessary or desirable to collect the Receivables, and shall
make the same available, or request that the Servicer make the same available,
to the Purchaser at a place selected by the Purchaser or its designee, and (ii)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Receivables in a manner acceptable to the
Purchaser and, promptly upon receipt, remit all such cash, checks and
instruments, duly indorsed or with duly executed instruments of transfer, to the
Purchaser or its designee or assignee. The Purchaser shall also have the right
to make copies of all such documents, instruments and other records at any time.

 

(d)          The Seller authorizes the Purchaser to take any and all steps in
the Seller’s name and on behalf of the Seller that are necessary or desirable,
in the determination of the Purchaser, to collect amounts due under the
Receivables, including, without limitation (and, prior to the occurrence of the
RPA Final Payment Date, only as permitted under the RPA), endorsing the Seller’s
name on checks and other instruments representing Collections of Receivables and
enforcing the Receivables and the Related Security and related Contracts.

 

18

 

 

SECTION 6.05         Rights and Remedies. (a) If the Seller or the Servicer
fails to perform any of its obligations under this Agreement, the Purchaser or
its assignees may (but shall not be required to) (after notice to the Seller or
Servicer and such failure to perform, if capable of being cured, is not cured
within ten (10) days after such notice is sent) itself perform, or cause
performance of, such obligation, and, if the Seller (as Servicer or otherwise)
fails to so perform, the costs and expenses of the Purchaser incurred in
connection therewith shall be payable by the Seller as provided in Section 8.01
or Section 9.04 as applicable.

 

(b)          The Seller shall perform all of its obligations under the Contracts
related to the Receivables to the same extent as if the Seller had not sold or
contributed the Receivables hereunder and the exercise by the Purchaser of its
rights hereunder shall not relieve the Seller from such obligations or its
obligations with respect to the Receivables. The Purchaser shall not have any
obligation or liability under any Receivables or related Contracts, nor shall
the Purchaser be obligated to perform any of the obligations of the Seller
thereunder.

 

(c)          The Seller shall cooperate with the Servicer in collecting amounts
due from Obligors in respect of the Receivables.

 

(d)          The Seller hereby grants to Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Seller all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by Purchaser (whether or not from the
Seller) in connection with any Receivable.

 

SECTION 6.06         Transfer of and Access to Records. Each Purchase and
contribution of Receivables hereunder shall include the transfer to the
Purchaser of all of the Seller’s right and title to and interest in the records
relating to such Receivables and, subject to the rights of any licensors, shall
include an irrevocable non-exclusive license to the use of the Seller’s computer
software system to access and create such records. Such license shall be without
royalty or payment of any kind, is coupled with an interest, and shall be
irrevocable until all of the Receivables are either collected in full or become
Defaulted Receivables.

 

The Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Receivables and
rights (whether by ownership, license or sublicense) to the use of the Seller’s
computer software system to access and create such records, subject to the
rights of any licensors.

 

In recognition of the Seller’s need to have access to the records transferred to
the Purchaser hereunder, the Purchaser and the Servicer (as the Purchaser’s
agent) hereby grants to the Seller an irrevocable license to access such records
in connection with any activity arising in the ordinary course of the Seller’s
business or (if the Seller is the Servicer) in the performance of its duties as
Servicer, provided that (i) the Seller shall not disrupt or otherwise interfere
with the Purchaser’s use of and access to such records during such license
period and (ii) the Seller consents to the assignment and delivery of the
records (including any information contained therein relating to the Seller or
its operations) to any assignees or transferees of the Purchaser provided they
agree to hold such records confidential.

 

19

 

 

ARTICLE VII

EVENTS OF TERMINATION

 

SECTION 7.01         Events of Termination. If any of the following events
(“Events of Termination”) shall occur and be continuing:

 

(a)          Any Servicer Default; or

 

(b)          The Seller shall fail to make any payment required under Sections
2.04(a) or 2.04(b); or

 

(c)          Any representation or warranty (unless such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables and the Seller shall have made any
required deemed Collection payment pursuant to Section 2.04 with respect to such
Receivables) made or deemed made by the Seller (or any of its officers) under or
in connection with this Agreement or any information or report delivered by the
Seller pursuant to this Agreement shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered; provided that if
a breach of any representation and warranty set forth in Section 4.01(a), the
first sentence of Section 4.01(l) or Section 4.01(r) shall occur, no Event of
Termination shall occur hereunder if such breach of representation and warranty
shall be cured (without any adverse impact on the Purchaser or the Servicer or
the collectibility of the Receivables) within five (5) Business Days or; or

 

(d)          The Seller shall fail to perform or observe (i) any term, covenant
or agreement contained in this Agreement (other than as referred to in Section
7.01(b) or clause (ii) of this Section 7.01(d)) on its part to be performed or
observed and any such failure shall remain unremedied for ten (10) days after
written notice thereof shall have been given to the Seller by the Purchaser or
its assignees, or (ii) any covenant applicable to it contained in Sections
5.01(b), 5.01(d), 5.01(g), 5.01(h) or 5.01(m); or

 

(e)          The Seller or the Servicer shall fail to pay any principal of or
premium or interest on any of its Debt which is outstanding in a principal
amount of at least $20,000,000 in the aggregate, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable
notice, cure or grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable notice, cure or grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof (other
than with respect to “Convertible Senior Debentures” as defined in the Credit
Agreement); or

 

20

 

 

(f)          This Agreement shall for any reason (other than pursuant to the
terms hereof) cease to create, or any Purchase of Receivables hereunder shall
for any reason cease to be, a valid and perfected first priority ownership
interest in each applicable Receivable and the Related Security and Collections
with respect thereto, free and clear of any Adverse Claim; or

 

(g)          The Seller or the Servicer shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller or the Servicer
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of sixty (60)
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller or the Servicer
shall take any corporate action to authorize any of the actions set forth above
in this subsection (g); or

 

(h)          An Event of Termination shall have occurred under the RPA or under
the Originator Purchase Agreement, or the RPA, the Originator Purchase Agreement
or any other Transaction Document shall cease to be in full force and effect (or
the Seller shall state in writing that this Agreement or any other Transaction
Document shall cease to be in full force and effect or any provision thereof
shall cease to be the valid and binding obligation of the Seller); or

 

(i)          There shall have occurred any event which would be reasonably
likely to materially adversely affect the collectibility of the Receivables or
the ability of the Seller or the Servicer to collect Receivables or otherwise
perform its respective obligations under this Agreement;

 

then, and in any such event, the Purchaser or its assignees may, by notice to
the Seller, take either or both of the following actions: (x) declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred) and all Purchases and
contributions hereunder shall cease immediately and (y) without limiting any
right under this Agreement to replace the Servicer (but subject, prior to the
RPA Final Payment Date, to the designation made under the RPA), designate
another Person to succeed the Seller (or any successor Servicer) as Servicer;
provided, that, automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
paragraph (g) of this Section 7.01, the Facility Termination Date shall occur.
Upon any such declaration or designation or upon such automatic termination, the
Purchaser shall have, in addition to the rights and remedies under this
Agreement, all other rights and remedies with respect to the Receivables
provided after default under the UCC and under other applicable Law, which
rights and remedies shall be cumulative.

 

21

 

 

ARTICLE VIII

INDEMNIFICATION

 

SECTION 8.01         Indemnities by the Seller. Without limiting any other
rights which the Purchaser may have hereunder or under applicable Law, the
Seller hereby agrees to indemnify the Purchaser and its assigns and transferees
(each, an “Indemnified Party”) from and against any and all damages, claims,
losses, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement or the other
Transaction Documents or the Purchase or contribution of any Receivables or in
respect of any such Receivable or any related Contract, including, without
limitation, arising out of or as a result of:

 

(a)          the characterization in any Servicer Report or other statement made
by the Seller of any Receivable as an Eligible Receivable or as included in the
Net Receivables Pool Balance which is not an Eligible Receivable or should not
be included in the Net Receivables Pool Balance as of the date of such Servicer
Report;

 

(b)          any representation or warranty or statement made or deemed made by
the Seller (or any of its officers), the Parent (including, the Parent or any of
its Affiliates in the capacity as the Servicer) or any Originator (or any of
their respective officers) under or in connection with this Agreement or any of
the other Transaction Documents, which shall have been incorrect in any material
respect when made;

 

(c)          the failure by the Seller, the Parent (including, the Parent or any
of its Affiliates in the capacity as the Servicer) or any Originator to comply
with any applicable Law with respect to any Receivable or the related Contract;
or the failure of any Receivable or the related Contract to conform to any such
applicable Law; or the sale of any Receivable under this Agreement in violation
of any applicable Law;

 

(d)          the failure to vest in the Purchaser absolute ownership of the
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, free and clear of any Adverse Claim;

 

(e)          the failure of the Seller to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable Laws with respect to any
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, whether at the time of any Purchase or contribution or at any
subsequent time;

 

(f)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable that
is, or that purports to be, the subject of a Purchase or contribution under this
Agreement (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller acting as Servicer);

 

22

 

 

(g)          any failure of the Seller, as Servicer or otherwise, to perform its
duties or obligations in accordance with the provisions hereof and of the other
Transaction Documents or to perform its duties or obligations (if any) under any
Contract related to a Receivable;

 

(h)          any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract related to a Receivable;

 

(i)          the commingling of Collections of Receivables by the Seller or a
designee of the Seller, as Servicer or otherwise, at any time with other funds
of the Seller or an Affiliate of the Seller;

 

(j)          any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Purchases by the Seller or the ownership by
the Seller of Receivables, the Related Security, or Collections with respect
thereto or in respect of any Receivable, Related Security or Contract
(including, without limitation, in connection with the preparation of a defense
or appearing as a third party witness in connection therewith and regardless of
whether such investigation, litigation or proceeding is brought by the Seller,
an Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto);

 

(k)          any failure of the Seller to comply with its covenants contained in
this Agreement or any other Transaction Document;

 

(l)          any claim brought by any Person other than an Indemnified Party
arising from any activity by the Seller or any designee of the Seller in
servicing, administering or collecting any Receivable;

 

(m)          any Receivable originated or acquired by the Seller becoming (in
whole or in part) a Diluted Receivable;

 

(n)          any failure of such Seller to pay when due any sales, excise or
personal property taxes payable in connection with any of the Receivables;

 

(o)          any action taken by such Seller or any of its Affiliates in the
enforcement or collection of any Receivable; or

 

(p)          the use of the proceeds of any Purchase by the Seller.

 

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Receivables and (ii) that
nothing in this Section 8.01 shall require the Seller to indemnify any Person
(A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes or franchise taxes
incurred by such Person arising out of or as a result of this Agreement or any
other Transaction Document or in respect of any Receivable or any Contract.

 

23

 

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01         Amendments, Etc. No amendment or waiver of any provision of
this Agreement or consent to any departure by the Seller therefrom shall be
effective unless in a writing signed by the Purchaser and, in the case of any
amendment, also signed by the Seller and the Servicer, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Purchaser to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. Notwithstanding any other provision of this Section 9.01, Exhibits B and
D hereto may be amended in accordance with the procedures set forth in Sections
5.01(g) and 5.01(b), respectively.

 

SECTION 9.02         Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and be faxed or delivered, to each party
hereto, at its address set forth on Exhibit C hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 9.03         Binding Effect; Assignability. (a) This Agreement shall be
binding upon and inure to the benefit of the Seller, the Purchaser and their
respective successors and assigns; provided, however, that the Seller may not,
except pursuant to the RPA, to the Agent for the benefit of the Investors and
the Banks assign its rights or obligations hereunder or any interest herein
without the prior written consent of the Purchaser. In connection with any sale
or assignment by the Purchaser of all or a portion of the Receivables, the buyer
or assignee, as the case may be, shall, to the extent of its purchase or
assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

 

(b)          This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Facility Termination Date,
when all of the Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by the Seller pursuant to Article
IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06 shall be
continuing and shall survive any termination of this Agreement.

 

24

 

 

SECTION 9.04         Costs and Expenses. (a) In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Seller agrees to pay on demand all costs and expenses in connection with the
preparation, execution, delivery and administration of this Agreement and the
other documents and agreements to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Purchaser with respect thereto and with respect to advising the Purchaser as to
its rights and remedies under this Agreement, and the Seller agrees to pay all
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder excluding, however, any costs of enforcement or collection
of Receivables which are not paid on account of the insolvency, bankruptcy or
financial inability to pay of the applicable Obligor.

 

(b)          In addition, the Seller agrees to pay any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and the Seller agrees to save each Indemnified Party harmless from
and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.

 

SECTION 9.05         No Proceedings. The Seller hereby agrees that it will not
institute against, or join any other Person in instituting against, the
Purchaser any proceeding of the type referred to in Section 7.01(g) so long as
there shall not have elapsed one year plus one day since the later of (i) the
Facility Termination Date and (ii) the date on which all of the Receivables are
either collected in full or become Defaulted Receivables.

 

SECTION 9.06         Confidentiality. Unless otherwise required by applicable
Law, each party hereto agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed to (i) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other party hereto, and (ii) such party’s legal
counsel and auditors and the Purchaser’s assignees, if they agree in each case
to hold it confidential.

 

SECTION 9.07         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE SELLER, THE PURCHASER, AND
SERVICER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE SELLER, THE
PURCHASER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION 9.07 SHALL AFFECT THE RIGHT OF THE
INVESTORS TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE SELLER, THE
PURCHASER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS.

 

25

 

 

SECTION 9.08         Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and the
Seller hereby consents to any such assignments. All such assignees, including
parties to the RPA in the case of assignment to such parties, are intended by
the parties hereto to be and shall be third party beneficiaries of, and shall be
entitled to enforce the Purchaser’s rights and remedies under, this Agreement to
the same extent as if they were parties thereto, except to the extent
specifically limited under the terms of their assignment.

 

SECTION 9.09         Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute one and the
same agreement. Delivery by a party hereto of an executed counterpart of this
Agreement by facsimile or similar electronic means shall be deemed effective as
delivery of the original executed counterpart by such party for purposes of
execution hereof.


[Remainder of page intentionally blank]

 

26

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  SELLER: DST SYSTEMS, INC.             By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens     Title: Vice President & Chief Accounting Officer          
PURCHASER: FOUNTAIN CITY FINANCE, LLC           By: /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title: Treasurer           SERVICER: DST SYSTEMS,
INC.             By:   /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens    
Title: Vice President & Chief Accounting Officer

 

[Signature Page to Purchase and Contribution Agreement]

 

 

 

 

EXHIBIT A

 

CREDIT AND COLLECTION POLICY

  

Exhibit A

 

 

EXHIBIT B

 

DEPOSIT ACCOUNTS

 

Name and Address
of Deposit Bank(s)   Name of 
Accountholder   Account
Number(s)   Lock-Box Number(s) and
Address(es)

Bank of America, N.A.

225 N. Calvert St Mail Code: MD4-301-10-38 Baltimore, MD 21202

  Fountain City Finance, LLC Collection Account for the benefit of Bank of
America, National Association as Agent   3750899348  

Lockbox 2454-DST Systems

Bank of America

2454 Collection Center Dr

Chicago, IL 60693

              Bank of America, N.A.
225 N. Calvert St Mail Code: MD4-301-10-38 Baltimore, MD 21202   Fountain City
Finance, LLC Collection Account for the benefit of Bank of America, National
Association as Agent   3750899348  

Lockbox 5516-DST Output

Bank of America

5516 Collection Center Dr

Chicago, IL 60693

              Bank of America, N.A.
225 N. Calvert St Mail Code: MD4-301-10-38 Baltimore, MD 21202   Fountain City
Finance, LLC Collection Account for the benefit of Bank of America, National
Association as Agent   3750899348  

Lockbox 13804-DST Health Solutions

Bank of America

13804 Collection Center Dr

Chicago, IL 60693

  

Exhibit B

 

 

EXHIBIT C

 

ADDRESSES

 

SELLER:

DST Systems, Inc.

333 West 11th Street, 5th Floor

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

    PURCHASER:

Fountain City Finance, LLC

333 West 11th Street, 5th Floor

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

  

Exhibit C

 

 

EXHIBIT D

 

SELLER UCC INFORMATION

 

Name: DST Systems, Inc. Address: 333 West 11th Street, Kansas City, MO  64105
Jurisdiction of Organization: Delaware UCC Filing Office: Secretary of State of
Delaware Prior Names: None D/B/A Names: None

  

Exhibit D

 

